Citation Nr: 1202761	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  08-13 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to July 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in June 2009 for further development.  

The Board issued a decision denying this appeal in December 2010.  In September 2011 (pursuant to a Joint Motion for Remand between the appellant and the Secretary of Veterans Affairs), the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required. 


REMAND 

The June 2009 Remand noted that the Veteran was apparently first diagnosed with multiple sclerosis in August 1976.  However, one of the Veteran's treating physicians (Dr. O.N.M.) thought that there may have been signs or symptoms (specifically vertigo) of multiple sclerosis dating back to 1965. 

Additionally, Dr. R.P.H., a neurologist, wrote (in an August 2006 correspondence) that the Veteran's bouts of vertigo in the late 1960s were possibly the early manifestations of the multiple sclerosis. 

The Board instructed the RO to obtain a medical opinion regarding whether the Veteran experienced symptoms attributable to multiple sclerosis during service or during the seven year presumptive period and whether the Veteran's multiple sclerosis manifested as a result of his active service.  The examiner was to pay particular attention to whether the Veteran displayed any possible symptoms of multiple sclerosis during service and the seven year period following service. 
 
The Veteran did undergo an examination in January 2010.  However, the examiner failed to render an opinion that satisfied the demands set forth in the remand.  Specifically, the examiner failed to discuss the medical records specifically noted in the June 2009 Remand (the 1970s records of Dr. O.N.M. and the August 2006 correspondence of Dr. R.P.H.).  Moreover, the examiner failed to provide any discussion of whether the symptoms that the Veteran experienced in the 1960s may have been manifestations of multiple sclerosis during the seven year presumptive period.  

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

Since the January 2010 examination report did not fully comply with the remand directives, the Board finds that the claim must be remanded again for full compliance.

Accordingly, the case is REMANDED to the AMC for the following action: 

1. Arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of multiple sclerosis.  The claims folder and remands should be made available to, and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiner should comment on the Veteran and treating physicians' reports regarding the onset of his multiple sclerosis, and opine as to whether it is at least as likely as not that multiple sclerosis is related to, or had its onset during service.  The examiner should pay particular attention to whether the Veteran displayed any possible symptoms of multiple sclerosis during service and the seven year period following service. 

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the AMC should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



